DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant's election with traverse of electing Species I as embodied in figs. 1, 4, 17 and 18 and Sub-species A as embodied in figs. 2A and 3A in the reply filed on 02/08/2022 is acknowledged.  The traversal is on the ground(s) that the species could be commonly examined without undue burden, as at least some of the species share common technical features that could be concurrently examined.  This is not found persuasive because the species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of each transmitter/receiver circuit, and the sub-species are independent or distinct because the different sub-species have the mutually exclusive characteristics of each output driver and the replica circuit even some of the species/sub-species share common technical features. In .
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species/Sub-species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/08/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chujo et al. (US 2009/0179666).


.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chujo et al. (US 2009/0179666) in view of Hasegawa (US 2016/0241235).

Regarding claim 1, Chujo discloses an impedance adjustment method [e.g. figs. 1, 3 ] being a method of adjusting an impedance of a first variable resistor element in a semiconductor device [e.g. 10, 31, 34/36-37], the semiconductor device including an output driver [e.g. 3], a replica circuit [e.g. 31/36], a first wiring line, a second wiring line, and a comparator [e.g. 34/37], the output driver including the first variable resistor element [e.g. 12], the replica circuit including a second variable resistor element [see the variable resistor in 31/36] and having a 
	
Regarding claim 2, the combination discussed above discloses the impedance adjustment method according to claim 1, wherein the first wiring line is electrically coupled to a second external terminal [e.g. the top/bottom terminal of 30/35 Chuio], and in the impedance adjustment method, the impedances of the second variable resistor element and the first variable resistor element are adjusted on a basis of a comparison result, by the comparator, between the output 

Regarding claim 3, the combination discussed above discloses the impedance adjustment method according to claim 1, wherein the semiconductor device [e.g. when the semiconductor device include resistor 622 fig. 7 of Hasegawa] includes a reference resistor element electrically coupled to the first external terminal, and in the impedance adjustment method, the impedances of the second variable element and the first variable element are adjusted on a basis of a comparison result, by the comparator, between the reference voltage and the output voltage of the replica circuit, the reference voltage being generated by flowing, into the reference resistor element, of a current from the first constant current source coupled to the first external terminal.
Regarding claim 11, Chujo discloses the semiconductor device according to claim 10, further comprising a reference resistor element coupled to the first external terminal. Chuio does not disclose the reference voltage by coupling a reference resistor element. However, to utilize a reference resistor element to generate a reference voltage is within the ability of one having ordinary skill in the art before the effective filing date of the claimed invention. For example, Hasegawa disclose to generate a reference voltage by coupling a reference resistor element [e.g. 622 fig. 7]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chuio in accordance with the teaching of Hasegawa regarding a reference voltage in order to utilize a well-known resistor to generate a reference voltage.
.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chujo et al. (US 2009/0179666) in view of Hasegawa (US 2016/0241235) and Iantorno (US 2018/0101187).

Regarding claim 4, the combination discussed above discloses the impedance adjustment method according to claim 1, except wherein the semiconductor device further includes a selector that interchanges input points, to the comparator, of the voltage of the first wiring line and the voltage of the second wiring line, and in the impedance adjustment method, the impedances of the second variable resistor element and the first variable resistor element are adjusted on a basis of the comparison result obtained each of before and after interchange of the input points by the selector. However, Iantorno discloses a selector [e.g. 135 fig. 4-5] that interchanges input points, to the comparator, of the voltage of the first wiring line and the voltage of the second wiring line, and in the impedance adjustment method, the impedances of the second variable resistor element and the first variable resistor element are adjusted on a basis of the comparison result obtained each of before and after interchange of the input points by the selector [e.g. average, see at least para. 0062]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chuio and Hasegawa in accordance with the teaching of Iantorno regarding a switching block in order to minimize the offset error [paras. 0011, 0063].

Regarding claim 13, the combination discussed above discloses the semiconductor device according to claim 12, except further comprising a selector that interchanges input points, to the comparator, of the voltage of the first wiring line and the voltage of the second wiring line. However, Iantorno discloses a selector [e.g. 135 figs. 4-5] that interchanges input points, to the comparator, of a voltage of a first wiring line and a voltage of a second wiring line [e.g. figs. 4-5]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chuio and Hasegawa in accordance with the teaching of Iantorno regarding a switching block in order to minimize the offset error [paras. 0011, 0063].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842